     Case 3:18-bk-31410-SHB            Doc 51 Filed 03/08/19 Entered 03/08/19 09:11:06                  Desc
                                         Ntc of Hrg BK Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE

In Re:                                                      Case Number: 3:18−bk−31410−SHB
Jerry A. Thompson xxx−xx−1251                               Chapter: 7

   Debtor(s)

                                          NOTICE OF HEARING


     Notice is hereby given that a hearing will be held on 3/14/19 , at 09:00 AM, in Courtroom 1C, Howard H. Baker
Jr. U.S. Courthouse, 800 Market Street, Knoxville, TN 37902 on the following:

               45 − Notice of Intent to Sell Real and Personal Property Filed by F. Scott Milligan on
               behalf of Trustee W. Grey Steed. Objections due by 03/25/2019. (Attachments: # 1
               Index # 2 Proposed Order) (Milligan, F.)

               49 − Objection to Trustee's Proposed Sale of Property Filed by Thomas H. Dickenson
               on behalf of Creditor Citizens First Bank. (Dickenson, Thomas)



               Pursuant to the local rules of court, specifically E.D. Tenn. LBR 9013−1(f)(4), the
               moving party and any objecting party are required to attend this hearing. If the
               moving party or objecting party fails to attend this hearing and the absence has
               not been excused by the court, the court may conclude that the absent party no
               longer desires to pursue its motion or objection and at the hearing summarily
               deny the motion or overrule the objection based on that conclusion. Similarly, the
               court may deem the failure of any other noticed party to attend the scheduled
               hearing as a lack of opposition to the granting of the relief requested in the
               motion.

  Dated: 3/8/19

                                                               William T. Magill
                                                               Clerk of the Bankruptcy Court

                                                               By: hhc
                                                               Deputy Clerk
